FOURTH DIVISION
                             DOYLE, P. J.,
           MARKLE, J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                     March 28, 2022



In the Court of Appeals of Georgia
 A19A2460. KINSLOW v. THE STATE.

      DOYLE, Presiding Judge.

      Jereno Sadatrice Kinslow was convicted of one count of computer trespass. In

Kinslow v. State,1 he challenged the sufficiency of the evidence to support his

conviction, and we affirmed.2 The Supreme Court of Georgia granted Kinslow’s

petition for certiorari and reversed this Court’s judgment, ruling that the evidence was

insufficient to support the conviction under the Code section relied upon by the State,

OCGA § 16-9-93 (b) (2).3




      1
          353 Ga. App. 839 (839 SE2d 660) (2020).
      2
          See id.
      3
          See Kinslow v. State, 311 Ga. 768, 768-769 (860 SE2d 444) (2021).
      We hereby vacate our earlier opinion, adopt the opinion of the Supreme Court

as our own, and reverse the judgment of conviction by the trial court.

      Judgment reversed. Markle, J., and Senior Appellate Judge Phipps concur.




                                         2